218 F.2d 294
Sol DIAMOND, Appellant,v.The CENTRAL RAILROAD COMPANY OF NEW JERSEY.
No. 11409.
United States Court of Appeals, Third Circuit.
Argued January 4, 1955.
Decided January 12, 1955.

Milford J. Meyer, Philadelphia, Pa. (Meyer, Lasch, Hankin & Poul, Philadelphia, Pa., on the brief), for appellant.
John R. McConnell, Philadelphia, Pa. (Morgan, Lewis & Bockius, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
The sole question raised on this appeal by the plaintiff from what he regards as an inadequate judgment in a suit for personal injuries under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq., is whether the trial judge erred in submitting the question of contributory negligence to the jury. The plaintiff concedes that the trial judge's instructions on this question were proper if there was evidence from which the jury might find the plaintiff guilty of contributory negligence over and above his assumption of the risk of his employment. Our examination of the record satisfies us that there was such evidence. We accordingly find no error.


2
The judgment of the district court will be affirmed, each party to bear its own costs in this court.